DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The election without traverse filed June 30, 2022 is acknowledged and has been entered.
	Applicant has elected the invention of Group IV, claim 56, drawn to a method comprising administering to a patient in need thereof a polypeptide according to claim 32.1
	
2.	Claims 34, 36, 38, 40, 42, 56, and 58 are pending in the application and are currently under prosecution.

Information Disclosure Statement
3.	The information disclosures filed to date have been considered.  An initialed copy of each is enclosed.
Notably, one or more of the disclosure statement filed to date lists a Search Report.  The listing of the references cited in the Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 34, 36, 38, 40, 42, 56, and 58 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely February 12, 2020.


Specification
5.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
Examples of such an improperly demarcated trademark appearing in the specification include Toyopearl GigaCap™ and Sepharose™; see, e.g., page 100 of the substitute specification filed on March 12, 2020.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.

6.	The disclosure is objected to for the following reason:  The specification contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  Sequences appearing in the specification and/or drawings must be identified by sequence identifier in accordance with 37 C.F.R. 1.821(d).  According to 37 CFR § 1.821(a), an unbranched sequence of four or more specifically identified amino acids or an unbranched sequence of ten or more nucleotides must be identified by sequence identification numbers.  See MPEP § 2422.01.
In this instance, there are a number of different amino acid sequences of at least 4 amino acids, which are disclosed by this application but not identified (see, e.g., page 43, lines 16-18 of the substitute specification).
Applicant must provide appropriate amendments to the specification or drawings inserting the required sequence identifiers.  Sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
As noted in the attached Notice to Comply, appropriate action correcting this deficiency is required.  If necessary to correct the deficiency, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  

Claim Objections
7.	Claim 56 is objected to because of the omission of a conjunction between the recitation “CDR2: AIRRSGRRTYYADSVKG (= SEQ ID NO: 5)” and “CDR3: ARRVRSSTRYNTGTWWWEY (= SEQ ID NO: 6)” in lines 9 and 10, respectively.
	Appropriate correction is required.
	Depending upon the subject matter that is regarded as the invention, this issue may best be remedied by amending claim 56 to recite “and” between the recitations in lines 9 and 10.

8.	Claim 56 is objected to because of the omission of a conjunction between the recitation “CDR2: AIVRSGGSTYYADSVKG (= SEQ ID NO:8)” and “CDR3: DRRGRGENYILLYSSGRYEY (= SEQ ID NO:9)” in lines 12 and 13, respectively.
	Appropriate correction is required.
Depending upon the subject matter that is regarded as the invention, this issue may best be remedied by amending claim 56 to recite “and” between the recitations in lines 12 and 13.

9.	Claim 56 is objected to because of the omission of a conjunction between the recitation “CDR2: AISWRSGSTYYADSVKG (= SEQ ID NO:14)” and “CDR3: DPRGYGVAYVSAYYEY (=SEQ ID NO:15)” in lines 19 and 20, respectively.
	Appropriate correction is required.
Depending upon the subject matter that is regarded as the invention, this issue may best be remedied by amending claim 56 to recite “and” between the recitations in lines 19 and 20.

10.	Claim 36 is objected to because the claim is written in a manner that does not permit the claim to be construed.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	Claims 36, 38, and 42 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as failing to specify a further limitation of the claimed subject matter of a preceding claim.
(a)	Claim 36 is drawn to the method of claim 56, wherein the first immunoglobulin single variable domain comprises the amino acid sequence of SEQ ID NO: 20 or in the alternative SEQ ID NO: 21.  Claim 56 is drawn to a method comprising administering to a patient a polypeptide comprising a first immunoglobulin single variable domain comprising the amino acid sequences of SEQ ID NOs: 4, 5, and 6 or in the alternative the amino acid sequences of SEQ ID NOs: 7, 8, and 9.  A proper dependent claim must further limit each and every embodiment of a preceding claim.  Claim 56 does not further limit each and every embodiment of the preceding claim.  This is because if according to claim 56 the polypeptide comprises a first immunoglobulin single variable domain comprising the amino acid sequences of SEQ ID NOs: 4, 5, and 6, it is not a polypeptide a first immunoglobulin single variable domain comprising the amino acid sequence of SEQ ID NO: 21.  Similarly if according to claim 56 the polypeptide comprises a first immunoglobulin single variable domain comprising the amino acid sequences of SEQ ID NOs: 7, 8, and 9, it is not a polypeptide a first immunoglobulin single variable domain comprising the amino acid sequence of SEQ ID NO: 20.
(b)	  Claim 42, which depends from claim 36, which depends from claim 56, recites, the polypeptide comprises or consists of SEQ ID NO: 26 or SEQ ID NO: 27.  Once again a proper dependent claim must further limit each and every embodiment of a preceding claim.  Claim 42 does not further limit each and every embodiment of the preceding claims.  This is because, for example, if according to claim 56 the polypeptide comprises a first immunoglobulin single variable domain comprising the amino acid sequences of SEQ ID NOs: 7, 8, and 9, it is not a polypeptide a first immunoglobulin single variable domain comprising the amino acid sequence of SEQ ID NO: 26.     

13.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

14.	Claims 34, 36, 38, 40, 42, 56, and 58 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 34, 36, 38, 40, 42, 56, and 58 are indefinite for the following reasons:
	(a)	Claim 56 recites a method comprising administering to a patient “in need thereof”, but it is not clear of what the patient must be in need or why.  The method is intended for use in treating cancer by inhibiting the Wnt-1 and Wnt-3a signaling pathways but the patient need not have cancer.  Must the patient have cancer to be regarded as being in need thereof or might the patient be at risk of developing cancer?  Of a related note according to claim 56 the method comprises administering to the patient “an effective amount” of an agent, but it is unclear what effect the amount of the agent that is administered to the patient must cause.  It might be an amount that is effective to prevent cancer or it might an amount that is effective to treat cancer that is found to already afflict the patient.  It seems also that the amount may be effective to inhibit the Wnt-1 signaling pathway or Wnt-3a signaling pathway or both.  The metes and bounds of the subject matter that Applicant regards as the invention cannot be ascertained, where the claims recite the phrase “effective amount”, yet fail to state the function that is necessarily achieved.  See In re Frederiksen & Nielsen, 213 F 2d 547, 102 USPQ 35 (CCPA 1954).  In this instance, it is apparent the amount must be therapeutic; however, the fact that the amount may be deemed either therapeutic or perhaps prophylactic does not obviate the basis of this rejection since it is still unclear what effect the agent administered to the patient must actually have.2  Furthermore, even if it were understood that the amount must be an amount that is effective to treat cancer in a patient already afflicted by the cancer, unless more particularly defined, the determination of the nature and/or magnitude of the therapeutic effect that must be achieved in the course of practicing the invention is highly subjective and will tend to vary substantially depending upon the practitioner’s viewpoints as to what changes constitute “effectiveness”; and accordingly, the claims fail to delineate with the requisite clarity and particularity the metes and bounds of the invention, so as to permit the skilled artisan to know or determine infringing subject matter.  
	It is suggested that this issue may best be remedied by amending claim 56 to recite the patient has cancer and the amount of the agent administered to the patient must be effective to cause a particular effect that may be readily quantified (e.g., a reduction in tumor burden or the size of a tumor).3
	(b)	Claim 40 recites the polypeptide comprises an albumin binding immunoglobulin single variable domain comprising “the Alb11 domain, defined by SEQ ID NO:24), but it is unclear how the claim is to be construed or what subject matter it is that is regarded as the invention.  Must the polypeptide comprise the amino acid sequence of SEQ ID NO: 24 or must it comprise a domain comprising SEQ ID NO: 24?  Or might the polypeptide comprise a domain consisting of SEQ ID NO: 24?  How is it that “the Alb11 domain” is “defined by” SEQ ID NO: 24?  Then, too, it must be asked, what is the Alb11 domain, if not a VHH single domain antibody?  If it is a VHH single domain antibody, then, how is it said that the polypeptide comprises an albumin binding immunoglobulin single variable domain comprising “the Alb11 domain”?  Of what, if anything else, might the albumin binding immunoglobulin single variable domain be comprised?  If the albumin binding immunoglobulin single variable domain is the VHH single domain antibody of SEQ ID NO: 24, then, should the claim not recite an albumin binding immunoglobulin single variable domain, which is a polypeptide comprising or consisting of SEQ ID NO: 24? 
	(c)	According to claim 38 the polypeptide comprises a third immunoglobulin single variable domain, but it is not made evident how this third domain should be selected.  What must this third domain function to do such that it might be selected for use in producing a polypeptide that is suitably and effectively used in practicing the claimed invention as intended?   
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention4.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

15.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

16.	Claims 34, 36, 38, 40, 42, 56, and 58 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a method of treatment of cancer by inhibition of the Wnt-1 and/or Wnt-3a signaling pathways in a patient in need thereof, said method comprising administering to the patient “a cross-reactive biparatopic polypeptide” comprising a first and a second “immunoglobulin single variable domain”, wherein each is capable of functioning, respectively, to inhibit the Wnt-1 signaling pathway and the Wnt-3a signaling pathway and wherein said first domain comprises the “CDR sequences” of SEQ ID NOs: 7, 8, and 9 and said second domain comprises the “CDR sequences” of SEQ ID NOs: 13, 14, and 15.  According to claim 34, each of said domains are “VHH domains” and according to claim 58, which depends from claim 34, the domains are “humanized VHH domains”.  It follows then that the domains according to any other claim (e.g., claim 56) are not necessarily VHH domains.  If the first and second domains of which the polypeptide is comprised are not  VHH domains, then, what are they?  It is not evident what they are and moreover it is not apparent which particularly identifying structural features, if any, are shared by the plurality of polypeptides comprising these domains, which are administered to the patient in order to achieve the claimed objective.5  Notably the specification expressly defines the term “immunoglobulin single variable domain” to mean an immunoglobulin variable domain which is capable of specifically binding to an epitope of the antigen without pairing with an additional variable immunoglobulin domain” (page 17, line 30, through page 18, line 1 of the substitute specification).  This disclosure only serves to describe the function of the domain, not its structure.  Although the domains to which the claims are directed comprise the amino acid sequences of SEQ ID NOs: 7-9 or 13-15, which apparently are the amino acid sequences of the complementarity determining regions (CDRs) of disclosed VHH single domain antibodies that bind, respectively, to LRP5 and LRP6, the domains to which the claims are directed are not necessarily VHH domains and, apart from comprising the amino acid sequences of SEQ ID NOs: 7-9 or 13-15, need not have any particular structure or structural features that necessarily account for the capability of each of the domains to function as necessary to inhibit the Wnt-1 or Wnt-3a signaling pathways and/or to prevent or treat cancer in a patient (when administered to the patient).  Put another way, because the domains of which the polypeptide that is administered to the patient need not have any particular structural features, even though each must comprise the recited amino acid sequences (i.e., either SEQ ID NOs: 7-9 or SEQ ID NOs: 13-15), there is no correlation between any one particularly identifying structural feature, which is shared by at least a substantial number thereof, and their common utility or in this instance capability of inhibiting the Wnt-1 and/or Wnt-3a signaling pathways in a patient and to prevent cancer in a patient or treat cancer afflicting a patient (when administered to the patient).  Not every polypeptide comprising SEQ ID NOs: 7-9 or SEQ ID NOs: 13-15 is a polypeptide that is reasonably expected to be found to be capable of inhibiting the Wnt-1 or Wnt-3a signaling pathways, respectively, especially since it is not every such polypeptide that is a VHH single domain antibody that specifically binds to human LRP5 or human LRP6, respectively.  It follows then that is cannot be presumed a priori that any given polypeptide comprising a first and a second “immunoglobulin single variable domain”, one of which comprises SEQ ID NOs: 7-9 and the other of which comprises SEQ ID NOs: 13-15, will be found capable of being used to effectively practice the claimed invention to achieve the claimed objective (e.g., the treatment of cancer in any given patient).  Moreover because the art is so highly unpredictable, the only means by which one might identify a polypeptide that is suitably and effectively used in practicing the claimed invention to achieve the claimed objective is by the empirical testing of a large number of structurally disparate polypeptides comprising a first domain comprising SEQ ID NOs: 7-9 and a second domain comprising SEQ ID NOs: 13-15 to identify any that are capable of inhibiting the Wnt-1 and/or Wnt-3a signaling pathways and which, when administered to any given patient, are effective to prevent cancer in the patient or treat cancer in a patient having cancer.6
 Considering the facts, as presented herein, it would seem that the instant claims are very much merely an invitation to one skilled in the art to finish the inventive process by discovering how to produce a plurality of polypeptides comprising a first domain comprising SEQ ID NOs: 7-9 and a second domain comprising SEQ ID NOs: 13-15, which are capable of inhibiting the Wnt-1 and/or Wnt-3a signaling pathways and which, when administered to any given patient, are effective to prevent cancer in the patient or treat cancer in a patient having cancer.  Therefore Applicant is reminded that a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
Furthermore, it is noted that “[patents] are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
From the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Here it appears that specification describes a fusion protein comprising SEQ ID NO: 26, which comprises two VHH single domain antibodies adjoined by a peptide linker, one of which comprises CDRs comprising SEQ ID NOs: 7-9 and the other of which comprises CDRs comprising SEQ ID NOs: 13-15.  The first of these VHH single domain antibodies was found to be capable of binding to human LRP5 to thereby inhibit the activity of the polypeptide; and the second of the VHH single domain antibodies was found to be capable of binding to and inhibiting the activity of human LRP6.  Then, as also described, when the fusion protein was administered to a xenograft mouse, when compared to a control, it was found to be capable of causing a reduction in the volume of the tumors in the mouse (see, e.g., Figure 7 and Example 9).  However, the claims are not drawn to a method of treating existing tumors in mice or humans by administering to the subject or patient this same construct.
Neither of the disclosed VHH domains or the bispecific antibody or fusion protein is reasonably regarded as representative of the genus of polypeptides or the domains thereof to which the claims are directed.  This is because, as explained above, the domains of which the polypeptide administered to the patient is comprised need have any particular structural features (apart from comprising SEQ ID NOs: 7-9 or SEQ ID NOs: 13-15) and are not necessarily VHH single domain antibodies.  Here it is aptly noted that the greater the variation in the genus, the less representative any particular antibody (or other such polypeptide) would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
In this case, it is submitted that at best this application only adequately describes with the requisite clarity and particularity necessary to reasonably convey to the skilled artisan Applicant’s possession thereof as of the filing date a method of treating cancer in a subject having a type of cancer expressing human LRP5 and human LRP6, said method comprising administering a bispecific antibody comprising a first single domain VHH antibody that specifically binds to an epitope of human LRP5 and a second single domain VHH antibody that specifically binds to an epitope of human LRP6, wherein said first single domain VHH antibody comprises complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 7, 8, and 9 and wherein said second single domain VHH antibody comprises CDRs comprising the amino acid sequences of SEQ ID NOs: 13, 14, and 15.  Not adequately described is any other method encompassed by the claims.
“[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with the requisite clarity and particularity at least a substantial number of the genus of structurally disparate polypeptides, which are suitably and effectively used to prevent or treat cancer by inhibiting the Wnt-1 and/or Wnt-3a signaling pathways in a patient.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
Here it seems appropriate to noted that  the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to inhibit a signaling pathway or a constituent thereof, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a polypeptide having the features recited by the claims, which has the ability to inhibit the Wnt-1 and/or Wnt-3a signaling pathways and which can be used to prevent or treat any given type of cancer in any given patient; without such a polypeptide, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify polypeptides that might be used in practicing the claimed invention by screening pluralities of structurally disparate polypeptides comprising a domain comprising SEQ ID NOs: 7-9 and a domain comprising SEQ ID NOs: 13-15 to determine which, if any, are capable of inhibiting the Wnt-1 and/or Wnt-3a signaling pathways and which, in any, can be used to prevent or treat any given type of cancer in any given patient, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Turning to other issues, the claims are drawn to any of a plurality of structurally disparate polypeptides comprising a first and a second domain, which are respectively capable of inhibiting the “Wnt-1 signaling pathway” and the “Wnt-3a signaling pathway”, but it is submitted that neither of these pathways or their constituents or their respective biologic functions are described with the clarity and particularity necessary to permit the skilled artisan to immediately envisage, recognize, or distinguish these pathways and their constituents or the polypeptides comprising first and second domains, which are capable of inhibiting the pathways.  What are these pathways?  What are their constituents?  How is to be understood or determined whether any given polypeptide having the structural features recited by the claims (i.e., any polypeptide which minimally comprises a first domain comprising SEQ ID NOs: 7-9 and a second domain comprising SEQ ID NOs: 13-15) is one that is capable of inhibiting the “Wnt-1 signaling pathway” and/or the “Wnt-3a signaling pathway”?
Then, as noted above, the patient is not necessarily a xenograft mouse bearing a human tumor or a human patient having a tumor; yet there is no factual evidence disclosed by this application that indicates that the disclosed fusion protein comprising a first VHH domain comprising CDRs comprising SEQ ID NOs: 7-8 and a second VHH domain comprising CDRs comprising SEQ ID NOs: 13-15 is capable of binding to LRP5 and/or LRP6 polypeptides in any other animals.  Here it is submitted that if the polypeptide does not bind to the LRP5 and LRP6 polypeptides occurring in the animal and expressed on the surface of the tumor cells in the animal it is not reasonably expected that the polypeptide will be found to be effective to inhibit the growth of the tumor in the animal.  It cannot be predicted whether or not a fusion protein comprising a first VHH domain comprising CDRs comprising SEQ ID NOs: 7-8 and a second VHH domain comprising CDRs comprising SEQ ID NOs: 13-15 will bind to the LRP5 and LRP6 polypeptides occurring in the animal and expressed on the surface of the tumor cells in the animal; rather the ability of the fusion protein to function as necessary must be determined empirically.  It follows, given the evident breadth of the claims, that the specification does not describe the claimed invention with the requisite clarity and particularity necessary to convey Applicant’s possession thereof as of the filing date of the application and that the claims at present would merely serve to bid the skilled artisan to complete the inventive process by discovering in which “patients” the method is effectively used as intended to either prevent cancer in the patient or treat cancer in a patient having the disease. 
Turning to briefly address claim 38, which depends from claim 36, and recites the polypeptide comprises a third immunoglobulin single variable domain, it is not made evident how this third domain should be selected.  What must this third domain function to do such that it might be selected for use in producing a polypeptide that is suitably and effectively used in practicing the claimed invention as intended?  Here because the functionality of the third domain is not made apparent, it would seem that the claim merely bids one skilled in the art to finish the inventive process by discovering which immunoglobulin single variable domain are used to construct a polypeptide that is suitably and effectively used in practicing the claimed invention as intended.7
Lastly, it is noted that according to the disclosure the term “biparatopic” is being used to refer to “a polypeptide comprising a first immunoglobulin single variable domain and a second immunoglobulin single variable domain as herein defined, wherein these two variable domains are capable of binding to two different epitopes of one antigen, which epitopes are not normally bound at the same time by one monospecific immunoglobulin, such as e.g. a conventional antibody or one immunoglobulin single variable domain” (page 24, lines 4-10 of the substitute specification).  The problem is that it appears that the claims are at least in part drawn to a bispecific antibody construct or a fusion protein comprised of two VHH single domain antibodies that bind to different antigens, i.e., LRP5 and LRP6, and not to “two different epitopes of one antigen” (e.g., LRP5).  Here it does not appear that there is any evidence that the disclosed VHH single domain antibodies or the fusion protein comprising these VHH single domain antibodies is capable of binding to more than one epitope of any antigen (e.g., LRP5 or LRP6).  It follows therefore that there is incongruity between the properties of the invention, as described by the specification, and the properties of the invention, as claimed.  Accordingly it is submitted that the invention, as claimed, is not adequately described by this application and that the application describes subject matter that differs from that which is claimed.  To be clear the specification appears to describe a fusion protein comprising SEQ ID NO: 26, which comprises two VHH single domain antibodies adjoined by a peptide linker, one of which comprises CDRs comprising SEQ ID NOs: 7-9 and is capable of binding to human LRP5 and the other of which comprises CDRs comprising SEQ ID NOs: 13-15 and is capable of binding to human LRP6.  Not described by this application, at least not with any of the requisite clarity and particularity necessary to reasonably convey to the skilled artisan Applicant’s possession thereof as of the filing date of the application, is the claimed invention (i.e., a method comprising administering to a patient a cross-reactive “biparatopic” polypeptide, which is defined by the specification to be a polypeptide comprised of two immunoglobulin single variable domains, each of which is “capable of binding to two different epitopes of one antigen”.  
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed polypeptide, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

17.	Claims 34, 36, 38, 40, 42, 56, and 58 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for making and using a method of treating cancer in a subject having a type of cancer expressing human LRP5 and human LRP6, said method comprising administering a bispecific antibody comprising a first single domain VHH antibody that specifically binds to an epitope of LRP5 and a second single domain VHH antibody that specifically binds to an epitope of LRP6, wherein said first single domain VHH antibody comprises complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 7, 8, and 9 and wherein said second single domain VHH antibody comprises CDRs comprising the amino acid sequences of SEQ ID NOs: 13, 14, and 15, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  This was as of the filing date sought by Applicant the state of the art and it remains so today. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice8), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that any given dimeric protein, regardless of its structure, provided that it comprises a first polypeptide comprising SEQ ID NOs: 4-6 and a second polypeptide comprising SEQ ID NOs: 13-15, will be found to effectively used, when administered to any given patient,9 to prevent the onset of cancer in the patient or treat cancer in a patient having the disease, and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify polypeptides having the recited structural features, which are suitably and effectively used to practice the claimed invention as intended (e.g., to treat a tumor in a patient having a tumor); yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In this instance, it is submitted that at best the specification is only reasonably enabling of the production of a bispecific antibody comprising a first single domain VHH antibody that specifically binds to an epitope of human LRP5 and a second single domain VHH antibody that specifically binds to an epitope of human LRP6, wherein said first single domain VHH antibody comprises complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 7, 8, and 9 and wherein said second single domain VHH antibody comprises CDRs comprising the amino acid sequences of SEQ ID NOs: 13, 14, and 15, as well as the use thereof in a method of treating cancer in a subject having a type of cancer expressing human LRP5 and human LRP6, said method comprising administering the bispecific antibody to the subject.  Not adequately described, so as to reasonably enable its use without undue experimentation, is the claimed invention.
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.


Conclusion
18.	No claim is allowed.


19.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Jackson et al. (Mol. Cancer Res. 2016 Sep; 14 (9): 859-68) teaches a bispecific single domain antibody that bind to LRP6 and is capable of inhibiting slowing tumor growth in xenograft mice.
	Ettenberg et al. (Proc. Natl. Acad. Sci. USA. 2010 Aug 31; 107 (35): 15473-8) teaches the inhibition of tumor growth using antibodies that bind to LRP6.


20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
October 12, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 32 (now canceled) was drawn to a cross-reactive biparatopic polypeptide which specifically binds to an epitope the human low-density receptor-like protein 5 (LRP5) and an epitope of the human low-density receptor-like protein 6 (LRP6), comprising a first immunoglobulin single variable domain comprising the amino acid sequences of SEQ ID NOs: 7, 8, and 9, wherein said first immunoglobulin single variable domain is capable of inhibiting the Wnt1 signaling pathway, and further comprising a second immunoglobulin single variable domain comprising the amino acid sequences of SEQ ID NOs: 13, 14, and 15, wherein said second immunoglobulin single variable domain is capable of inhibiting the Wnt3a signaling pathway. 
        2 See Amgen Inc. v. Hoechst Marion Roussel Inc., 79 USPQ2d 1705 (Fed. Cir. 2006).
        
        3 Precisely what effect it is that must be achieved must be determined in view of the disclosure.  In this instance, it is noted that according to Figure 7, for example, a disclosed “half-life extended biparatopic LRP5/LRP6 cross-reactive VHH construct” was found to reduce tumor volume in a dose-dependent manner.
        4 See M.P.E.P. § 2172 (II).
        5 Here Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Therefore, even if the specification may describe the first and/or second domain as being a VHH domain, such a limitation is not properly read into the claims.
        6 The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        7 Once again “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  This is particularly true when one cannot immediately envisage, recognize, or distinguish the invention or an element thereof.  In this case, it is not evident what this domain must do or how it must function, if it is to be suitably selected for use in constructing a polypeptide for use in practicing the claimed invention to achieve the claimed objective.  It would seem that the only “third” immunoglobulin single variable domain that is actually described with clarity and particularity is one that functions to extend the serum half-life of the polypeptide and more particularly the disclosed VHH single domain antibody designated AlB11 (see, e.g., page 32, lines 8-13 of the substitute specification).  Not described is any other “third” immunoglobulin single variable domain, which is suitably used to construct the polypeptide for use in practicing the claimed invention as intended.  
        8 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best.
        
        9 The claims are not limited to human patients since the term “patient” is not expressly defined to mean a human individual.